1                           UNITED STATES DISTRICT COURT

                                 DISTRICT OF NEVADA
2

3    United States of America,                  Case No. 2:10-cr-00221-RFB-GWF

4                   Plaintiff,                  ORDER

5          v.

6    Lonnie Troy,

7                   Defendant.

8
           On May 27, 2021, this Court denied, without prejudice, defendant Lonnie
9
     Troy’s Compassionate Release Request under the First Step Act. ECF No.’s 74,
10
     78, & 87.
11
           Under 18 U.S.C. § 3624(c)(2), the Federal Bureau of Prisons (“BOP”) has
12
     statutory authority to place a prisoner serving a federal prison term in home
13
     confinement for the concluding portion of his sentence. In connection with the
14
     COVID-19 pandemic, Congress expanded the authority of the Director of the
15
     BOP to place federal prisoners in home confinement earlier than that statutory
16
     period. See Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-
17
     136, § 12003(b)(2), 134 Stat. 281, 516 (2020) (“CARES Act”).
18
           In section 12003(b)(2) of the CARES Act, Congress expanded BOP’s
19
     preexisting discretion to employ home confinement providing that during the
20
     covered emergency period, if the Attorney General finds that emergency
21
     conditions will materially affect the functioning of the BOP, the Director of the
22

23
1    BOP may lengthen the maximum amount of time for which the BOP is

2    authorized to place a prisoner in home confinement under the first sentence of

3    section 18 U.S.C. § 3624(c)(2) as the Director determines appropriate.

4          This court also has the authority to make “non-binding recommendations

5    to the Bureau of Prisons at any time.” United States v. Ceballos, 671 F.3d 852,

6    856 n. 2 (9th Cir. 2011).

7          Given the unique facts and circumstances of this matter, this Court hereby

8    recommends to the Director of the BOP that defendant Lonnie Troy be permitted

9    to serve the final 12 months of his sentence on home confinement.

10         Accordingly,

11         IT IS SO ORDERED.

12

13         DATED this 8th
                      ___ day of July, 2021.

14

15

16                                             RICHARD F. BOULWARE, II
                                               UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23                                             2
